OPINION
MORRISON, Judge.
This is an appeal from the order of the 195th District Court of Dallas County ordering relator remanded for extradition to the State of Georgia.
Appellant’s first contention is that the Governor’s Warrant was not regular upon its face in that the warrant in this case charges the petitioner with the offense of fraudulent conversion which offense is not cognizable under the laws of the State of Texas.
Indictment in the case at bar which has been properly certified charges that the appellant came into the possession of a check in the sum of $4,850.00 and that he converted the same to his own use without applying the proceeds for the purpose to which it was entrusted to him. This we find is exactly what is denounced by Article 1429, Vernon’s Ann.P.C. Appellant’s first contention is overruled.
Appellant’s second claim which is based upon the failure of the copy of the Georgia statute to be certified has already been answered as it is not necessary to show what the law in a foreign state is if we have a comparable statute in Texas. See Ex parte Preston, Tex.Cr.App., 434 S.W. 2d 136. Appellant’s second contention is overruled.
The judgment is affirmed.